Citation Nr: 1451569	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April to July 1976 and on active duty from July 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was before the Board in February 2014, when it was remanded for further evidentiary development.  It has since been returned to the Board for adjudication.

As discussed in the February 2014 remand, it was unclear whether the Veteran desired a Board hearing.  In January 2014, the Board sought clarification of the Veteran's wishes in regards to a Board hearing.  The Veteran failed to respond to the Board's letter seeking clarification.  Thus, it is assumed that the Veteran does not desire a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, this matter was before the Board in February 2014, when it was remanded further evidentiary development.  In the February 2014 remand, the Board explained that a September 2009 VA examination was inadequate for the purpose of determining the nature and etiology of the Veteran's low back disability.  In the remand, the new examiner was instructed that "the examiner should assume the Veteran is a credible historian."  It was also discussed that the Veteran has explained that he has suffered intermittent back pain since a 1979 in-service acute lumbar sprain.

The Veteran was afforded a VA examination in May 2014.  At the examination, it was elicited from the Veteran that he has had intermittent back pain since 1979.  The examiner opined that it was less likely than not that the Veteran's present low back disability was related to service.  As rationale, the examiner explained that there were no treatment records detailing low back pain from 1979 to 1993.  The examiner noted that treatment records in 1993 showed low back pain, but no earlier records showed treatment for back pain.  The examiner went on to explain that "[i]f earlier treatment records were available, this opinion might be altered by their content.  However, given the lack of documentation of back pain between 1979 and 1993, and the indication of an injury affecting the back in 1993, it is less likely than not that that the veteran's current low back condition was incurred in military service."

The Board finds that the May 2014 VA examination inadequate and not in substantial compliance with the February 2014 remand instructions.  First, the United States Court of Appeals for Veterans' Claims (Court) has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Second, while mentioning that the Veteran has reported experiencing intermittent back pain since 1979, the examiner appears to not have taken that assertion as credible.  Indeed, the examiner stated that if treatment records were available, her opinion might have been altered.  It is unclear why the Veteran's credible complaints of back pain since service alone require some treatment records to "alter" the examiner's opinion.  The examiner does not explain why the lack of any treatment records from 1979 to 1993 is apparently fatal in this case.  As such, a remand is required to clarify these points.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the May 2014 VA examiner for an addendum opinion.  The examiner must review the claims file and a copy of this remand.

After reviewing the claims file, the examiner must opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current low back disability had its onset in service or is otherwise related to service, including a 1979 acute sprain.  A complete rationale for any opinion expressed must be provided.

In providing an opinion and rationale, the examiner may not rely on the fact that there are no back treatment records from 1979 to 1993.  In addition, the examiner must accept the Veteran's complaints of intermittent back pain since 1979 as credible.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled. If the previous examiner is no longer available, then the requested opinion and any examination should be rendered by another qualified examiner.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal in light of all the evidence of record. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

